Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 7/29/2022, in which claims 1, 5-8, 12-13 are amended, claims 2-4, 16, 19 are canceled. Claims 1, 5-15, 17-18, and 20-22 are currently pending.
Response to Arguments
As to claims 1, 5-15, 17-18, and 20-22, applicants submit the following argument.
“The remaining references to Wako, Onaka, Lazarescu or Schlittenbauer likewise fail to make up for the deficiencies of Emura and Edmonds. The Office Action merely relies on the remaining references to allegedly disclosing other features of the dependent claims.”

The examiner respectfully disagrees. Lazarescu discloses that when a second dialog window is to be displayed, the buttons are not displayed until a predetermined time period has expired [See Pg 8, Ln 18-27]. As shown in Fig 3 (left), the top portion (first image) of the second dialog window is displayed, while the buttons 310 (second image) are not [See Pg 8, Ln 18-27]. A skilled artisan would thus understand that the system prohibits the selection of the buttons 310 ("prohibit reflection of the operation signal") during the predetermined time period.
Applicant’s arguments dated 7/29/2022 have been fully considered, but they are not deemed to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 12-15, 17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Emura et al (US 20180093676 A1 thereafter "Emura"), in view of Lazarescu (WO 2012079779 A).
As to claim 1, Emura discloses a display control device comprising a processor, wherein the processor is configured to: [Driving assistance device/HMI controller 1040 (display control device) includes controller 1041 (processor) [See ¶-460]]
receive proposal information relating to a proposal that requests an instruction from a vehicle occupant of a vehicle; [Driving assistance device 1040 receives planned action information as a plurality of candidate actions for selection from a user [See ¶-483-484, 491]]
receive an operation signal that is outputted in accordance with an operation of the vehicle occupant; and [The driver may select (operation signal) an action from the plurality of candidate actions via input device 1004 and operation unit 1050 [See ¶-485, 490, 528]]
display an image for proposal information received that includes a proposal image relating to the proposal on a display device, and … [Fig 52 shows a plurality of candidate actions (proposal image) [See ¶-570]. When a new candidate action is determined, then a new image is displayed for the candidate action [See ¶-537-538]. A skilled artisan would understand that an image is displayed for "every proposal information" since an updated image of the candidate action is displayed when a new candidate action is determined. The broadest reasonable interpretation of the limitations do not require for every proposal information to prohibit reflection of the operation signal. Instead, the limitation requires that an image be displayed for every proposal information, thus the limitation is taught].
However, Emura does not teach "prohibit reflection of the operation signal in the instruction during a predetermined time period from a start of the display of the proposal image, wherein: the proposal image includes a first image that is an image showing contents of the proposal and a second image that is an image of an item that can be selected, and in a case of receiving the proposal information, the processor is configured to cause the first image to be displayed, while delaying display of the second image until after the predetermined period of time passes".
On the other hand, Lazarescu does teach “prohibit reflection of the operation signal in the instruction during a predetermined time period from a start of the display of the proposal image, wherein: the proposal image includes a first image that is an image showing contents of the proposal and a second image that is an image of an item that can be selected, and in a case of receiving the proposal information, the processor is configured to cause the first image to be displayed, while delaying display of the second image until after the predetermined period of time passes".
Lazarescu discloses that when a second dialog window is to be displayed, the buttons are not displayed until a predetermined time period has expired [See Pg 8, Ln 18-27]. As shown in Fig 3 (left), the top portion (first image) of the second dialog window is displayed, while the buttons 310 (second image) are not [See Pg 8, Ln 18-27]. A skilled artisan would thus understand that the system prohibits the selection of the buttons 310 ("prohibit reflection of the operation signal") during the predetermined time period.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emura's candidate action interface to incorporate the teachings of Lazarescu's preventing button display.
Motivation to do so would be to provide a better UI experience to users, as taught by Lazarescu [See Pg 2, Ln 1-5]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lazarescu's preventing button display would have predictably resulted in signaling to the user that they may not provide a user input while allowing them to view the dialog.
As to claim 9, Emura, and Lazarescu disclose the display control device of claim 1, wherein, in a case in which the instruction for the proposal is set definitively by the operation signal, or in a case in which the proposal is withdrawn, the processor is configured to change the image that includes the proposal image to a usual image [Emura, when the driver selects the planned action (“proposal is set definitively”), the current action is replaced by the selected planed action [See ¶-573]. The new current action is maintained on display (usual image) until it is replaced [See ¶-497]].
As to claim 10, Emura, and Lazarescu disclose a vehicle comprising: the display control device of claim 1; [Emura, the Driving assistance device/HMI controller 1040 (display control device) is disclosed [See ¶-460]]
the operation device that receives operation of the vehicle occupant; and the display device [Emura, The user selection (operation signal) is performed via input device 1004 [See ¶-570]. Input device 1004 may be a touch screen (operation device/display device) on a steering wheel [See ¶-239, 453]].
As to claim 12, Emura discloses a display control method comprising:
receiving proposal information relating to a proposal that requests an instruction from a vehicle occupant of a vehicle; [Driving assistance device 1040 receives planned action information as a plurality of candidate actions for selection from a user [See ¶-483-484, 491]]
receiving an operation signal, which is outputted in accordance with an operation of the vehicle occupant; and [The driver may select (operation signal) an action from the plurality of candidate actions via input device 1004 and operation unit 1050 [See ¶-485, 490, 528]]
displaying proposal information as an image that includes a proposal image relating to the proposal, and, … [Fig 52 shows a plurality of candidate actions (proposal image) [See ¶-570]. When a new candidate action is determined, then a new image is displayed for the candidate action [See ¶-537-538]. A skilled artisan would understand that an image is displayed for "every proposal information" since an updated image of the candidate action is displayed when a new candidate action is determined. The broadest reasonable interpretation of the limitations do not require for every proposal information to prohibit reflection of the operation signal. Instead, the limitation requires that an image be displayed for every proposal information, thus the limitation is taught].
However, Emura does not teach "prohibiting reflection of the operation signal in the instruction during a predetermined time period from a start of the display of the proposal image, wherein: the proposal image includes a first image that is an image showing contents of the proposal and a second image that is an image of an item that can be selected, and in a case of receiving the proposal information, the processor is configured to cause the first image to be displayed, while delaying display of the second image until after the predetermined period of time passes."
On the other hand, Lazarescu does teach “prohibiting reflection of the operation signal in the instruction during a predetermined time period from a start of the display of the proposal image, wherein: the proposal image includes a first image that is an image showing contents of the proposal and a second image that is an image of an item that can be selected, and in a case of receiving the proposal information, the processor is configured to cause the first image to be displayed, while delaying display of the second image until after the predetermined period of time passes."
Lazarescu discloses that when a second dialog window is to be displayed, the buttons are not displayed until a predetermined time period has expired [See Pg 8, Ln 18-27]. As shown in Fig 3 (left), the top portion (first image) of the second dialog window is displayed, while the buttons 310 (second image) are not [See Pg 8, Ln 18-27]. A skilled artisan would thus understand that the system prohibits the selection of the buttons 310 ("prohibit reflection of the operation signal") during the predetermined time period.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emura's candidate action interface to incorporate the teachings of Lazarescu's preventing button display.
Motivation to do so would be to provide a better UI experience to users, as taught by Lazarescu [See Pg 2, Ln 1-5]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lazarescu's preventing button display would have predictably resulted in signaling to the user that they may not provide a user input while allowing them to view the dialog. 
As to claim 13, Emura discloses a non-transitory storage medium storing a program executable by a computer to perform processing, the processing comprising: [Driving assistance device/HMI controller 1040 (display control device) includes controller 1041 [See ¶-460]. Controller 1041 includes ROM and RAM (non-transitory storage medium) and a processor [See ¶-460]. A skilled artisan would understand that ROM and RAM are used to store executable instructions for controlling the processor]
receiving proposal information relating to a proposal that requests an instruction from a vehicle occupant of a vehicle; [Driving assistance device 1040 receives planned action information as a plurality of candidate actions for selection from a user [See ¶-483-484, 491]]
receiving an operation signal, which is outputted in accordance with an operation of the vehicle occupant; and [The driver may select (operation signal) an action from the plurality of candidate actions via input device 1004 and operation unit 1050 [See ¶-485, 490, 528]]
displaying proposal information received as an image that includes a proposal image relating to the proposal, and, … [Fig 52 shows a plurality of candidate actions (proposal image) [See ¶-570]. When a new candidate action is determined, then a new image is displayed for the candidate action [See ¶-537-538]. A skilled artisan would understand that an image is displayed for "every proposal information" since an updated image of the candidate action is displayed when a new candidate action is determined. The broadest reasonable interpretation of the limitations do not require for every proposal information to prohibit reflection of the operation signal. Instead, the limitation requires that an image be displayed for every proposal information, thus the limitation is taught].
However, Emura does not teach "prohibiting reflection of the operation signal in the instruction during a predetermined time period from a start of the display of the proposal image, wherein: the proposal image includes a first image that is an image showing contents of the proposal and a second image that is an image of an item that can be selected, and in a case of receiving the proposal information, the processor is configured to cause the first image to be displayed, while delaying display of the second image until after the predetermined period of time passes."
On the other hand, Lazarescu does teach “prohibiting reflection of the operation signal in the instruction during a predetermined time period from a start of the display of the proposal image, wherein: the proposal image includes a first image that is an image showing contents of the proposal and a second image that is an image of an item that can be selected, and in a case of receiving the proposal information, the processor is configured to cause the first image to be displayed, while delaying display of the second image until after the predetermined period of time passes."
Lazarescu discloses that when a second dialog window is to be displayed, the buttons are not displayed until a predetermined time period has expired [See Pg 8, Ln 18-27]. As shown in Fig 3 (left), the top portion (first image) of the second dialog window is displayed, while the buttons 310 (second image) are not [See Pg 8, Ln 18-27]. A skilled artisan would thus understand that the system prohibits the selection of the buttons 310 ("prohibit reflection of the operation signal") during the predetermined time period.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emura's candidate action interface to incorporate the teachings of Lazarescu's preventing button display.
Motivation to do so would be to provide a better UI experience to users, as taught by Lazarescu [See Pg 2, Ln 1-5]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lazarescu's preventing button display would have predictably resulted in signaling to the user that they may not provide a user input while allowing them to view the dialog.
As to claim 14, Emura, and Lazarescu disclose the vehicle of claim 10, wherein the proposal image is an image that presents the proposal and relates to a traveling function of the vehicle [Emura, the planned actions relate to controlling the driving of the vehicle, e.g. acceleration, change lane (traveling function) [See ¶-483]].
As to claim 15, Emura, and Lazarescu disclose the vehicle of claim 14, wherein the traveling function controls an operation of the vehicle [Emura, selection of the candidate action causes it to be performed by the vehicle (operation of the vehicle) after the current action [See ¶-574]].
As to claim 17, Emura, and Lazarescu disclose the display control device of claim 1, wherein the proposal image is an image that presents proposal information from electronic control units (ECUs) that control operations of a vehicle [Emura, Autonomous driving control device 1030 (ECU) determines the planned candidate actions (proposal information) [See ¶-483]. These planned candidate actions are transmitted to the driving assistance device 1040 and displayed [See ¶-484-485, 489]].
[Examiner's note: The limitation "include at least one of …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a vehicle control ECU, an engine ECU, a brake ECU" teaches the entire limitation]
As to claim 18, Emura, and Lazarescu disclose the display control device of claim 17, wherein the ECUs of the vehicle include at least one of a vehicle control ECU, an engine ECU, a brake ECU, … [Emura, Autonomous driving control device 1030 (ECU) may be implemented in an ECU [See ¶-465]. The ECU may be a steering ECU (vehicle control ECU), brake ECU (brake ECU), engine ECU (engine ECU), or motor ECU (engine ECU) [See ¶-456]].  
As to claim 20, Emura, and Lazarescu disclose the display control device of claim 1, wherein the operation signal received via the operation device disposed at the steering wheel controls an operation of a vehicle and [Emura, The user selection (operation signal) is performed via input device 1004 [See ¶-570]. Input device 1004 may be a touch screen (operation device) on a steering wheel [See ¶-239, 453]. The planned actions relate to controlling the driving of the vehicle, e.g. acceleration, change lane (operation of a vehicle) [See ¶-483]]
the proposal image is an image that presents the proposal and relates to a traveling function that controls an operation of the vehicle [Emura, the planned actions relate to controlling the driving of the vehicle, e.g. acceleration, change lane (traveling function) [See ¶-483]].
As to claim 22, Emura, and Lazarescu disclose the display control device of claim 1, wherein: the proposal image is a suggestion as to whether or not to change lanes while a lane change assist is in operation, and [Emura, Fig 52 shows a plurality of candidate actions (proposal image) [See ¶-570]. Fig 52 shows candidate actions that include lane change arrow images [See ¶-567]]
the display of the proposal image is erased when a driver changes lanes to a travel lane on their own [Emura, a user may end the autonomous driving that has enabled the display of the change lane option [See ¶-190-191]. When the user selects the end autonomous driving button the interface flow ends, as shown in Fig 4, thus terminating display of the first and second behavior change lane option ("proposal image is erased") [See ¶-190-191]. Ending the autonomous driving allows the user to manually drive [See ¶-196]. The user may thus change lanes on their own ("when a driver changes lanes to a travel lane") thus ending display of the proposal image [See ¶-316]].
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Emura et al (US 20180093676 A1 thereafter "Emura"), in view of Lazarescu (WO 2012079779 A), in view of Onaka et al (US 20130190977 A1 thereafter "Onaka").
As to claim 5, Emura, and Lazarescu disclose the display control device of claim 1, wherein: in a case of receiving the proposal information, the processor is configured to display the first image at the display device, and, [Emura, Fig 52 shows a plurality of candidate actions and remaining time (collectively first image) [See ¶-570, 478-479]. The image may be displayed on the touch screen (display device) on the steering wheel [See ¶-239, 450, 453]]
during a time period from receipt of the proposal information until elapsing of the predetermined period of time in which reflection of the operation signal in the instruction is prohibited, … [Lazarescu, when a second dialog window is to be displayed, the buttons are not displayed until a predetermined time period has expired [See Pg 8, Ln 18-27]. A skilled artisan would thus understand that the system prohibits the selection of the buttons 310 ("prohibit reflection of the operation signal") during the predetermined time period]].
However, Emura, and Lazarescu do not teach "to complete fading-in of the second image at which the instruction display is carried out."
On the other hand, Onaka does teach "to complete fading-in of the second image at which the instruction display is carried out."
Onaka discloses an interface wherein a menu (second image) is faded in as shown in Fig 5(E)- 5(F) [See ¶-91, 94]. It would have been obvious in view of the combined teachings to perform the fade-in during the time period taught by Lazarescu.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emura's candidate action interface, and Lazarescu’s preventing button display to incorporate the teachings of Onaka's menu fade in.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Lazarescu’s preventing button display with Onaka's menu fade in. A skilled artisan would have understood that the substitution would have resulted in the predictable result of providing an animation that draws the attention of the user.
As to claim 6, Emura, and Lazarescu disclose the display control device of claim 1, wherein: in a case of receiving the proposal information, the processor is configured to display the first image at the display device, and, [Emura, Fig 52 shows a plurality of candidate actions and remaining time (collectively first image) [See ¶-570, 478-479]. The image may be displayed on the touch screen (display device) on the steering wheel [See ¶-239, 450, 453]]
after elapsing of predetermined period of time in which reflection of the operation signal in the instruction is prohibited, to start [display] of the second image at which the instruction display is carried out [Lazarescu, during a predetermined time period (predetermined period of time), a dialog window 306 is shown to a user without the corresponding buttons 310 (second image) [See Pg 17, Ln 4-13]. When the predetermined time period expires, buttons 310 are shown [See Pg 17, Ln 13-15]].
However, Emura, and Lazarescu do not teach "fading-in of the second image". (Emphasis added.)
On the other hand, Onaka does teach "fading-in of the second image". (Emphasis added.)
Onaka discloses an interface wherein a menu (second image) is faded in as shown in Fig 5(E)- 5(F) [See ¶-91, 94]. It would have been obvious in view of the combined teachings to perform the fade-in after the time period taught by Lazarescu.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emura’s candidate action interface, Lazarescu’s preventing button display, and Lazarescu's preventing button display to incorporate the teachings of Onaka's menu fade in.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Lazarescu's button display with Onaka's menu fade in. A skilled artisan would have understood that the substitution would have resulted in the predictable result of providing an animation that draws the attention of the user.
As to claim 7, Emura, and Lazarescu disclose the display control device of claim 1, wherein: in a case of receiving the proposal information, the processor is configured to display the first image at the display device, and, [Emura, Fig 52 shows a plurality of candidate actions and remaining time (collectively first image) [See ¶-570, 478-479]. The image may be displayed on the touch screen (display device) on the steering wheel [See ¶-239, 450, 453]]
during the predetermined period of time in which reflection of the operation signal in the instruction is prohibited, … [Lazarescu, when a second dialog window is to be displayed, the buttons are not displayed until a predetermined time period has expired [See Pg 8, Ln 18-27]. A skilled artisan would thus understand that the system prohibits the selection of the buttons 310 during the predetermined time period]].
However, Emura, and Lazarescu do not teach "to start fading- in of the second image at which the instruction display is carried out."
On the other hand, Onaka does teach "to start fading- in of the second image at which the instruction display is carried out."
Onaka discloses an interface wherein a menu (second image) is faded in as shown in Fig 5(E)- 5(F) [See ¶-91, 94]. It would have been obvious in view of the combined teachings to perform the fade-in during the time period taught by Lazarescu.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emura's candidate action interface, and Lazarescu’s preventing button display to incorporate the teachings of Onaka's menu fade in.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Lazarescu’s preventing button display with Onaka's menu fade in. A skilled artisan would have understood that the substitution would have resulted in the predictable result of providing an animation that draws the attention of the user.
Claims 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Emura et al (US 20180093676 A1 thereafter "Emura"), in view of Lazarescu (WO 2012079779 A), in view of Schlittenbauer et al (US 20150283904 A1 thereafter "Schlittenbauer").
As to claim 8, Emura, and Lazarescu disclose the display control device of claim 1, wherein: the display device includes a first display portion that can be seen by the vehicle occupant, and [Emura, The image may be displayed on the touch screen (first display portion) on the steering wheel [See ¶-239, 450, 453]].
a second display portion that is displayed above the first display portion and on a sightline of the vehicle occupant, and … [Emura, a HUD (second display portion) may also be provided on the windshield (sightline of the vehicle occupant) [See ¶-164-165]].
However, Emura, and Lazarescu do not teach "the processor is configured to display the first image only on the first display portion, and to display the first image and the second image on both the first display portion and the second display portion."
On the other hand, Schlittenbauer does teach "the processor is configured to display the first image only on the first display portion, and to display the first image and the second image on both the first display portion and the second display portion."
Schlittenbauer discloses that interface elements (first image and the second image) may be displayed on heads-up display 5 (second display portion) [See ¶-27]. When an interface element is displayed on a secondary display/heads-up display 5 the element is removed from its usual location on display 7 (first display portion) [See ¶-31, 33]. The broadest reasonable interpretation of the limitation does not preclude interface images from being configured to be displayed on the first display portion and the second display portion, which is taught by the prior art. Thus climate information (first image) is displayed only on display 7 (first display portion), then the climate information may be displayed on heads-up display 5 (second display portion). Further, heads-up display 5 may also show navigation information ("first image and the second image on both") [See ¶-33].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emura’s candidate action interface, and Lazarescu’s preventing button display to incorporate the teachings of Schlittenbauer's information display transfer.
Motivation to do so would be to improve safety, and provide the occupant of the vehicle with information when it is needed, as taught by Schlittenbauer [See ¶-8].
As to claim 11, Emura, and Lazarescu disclose the vehicle of claim 10, the processor is further configured to: in a case of receiving the proposal information, change display of the display device provided within the vehicle from a usual image to an image that includes the proposal image relating to the proposal, [Emura, Driving assistance device 1040 maintains the current action on a display as well as the planned actions (collectively usual image) [See ¶-497-499]. When the new planned action is received, the displayed planned action is updated if different from the stored/displayed planned action [See ¶-499]]
wherein the proposal image is an image that presents the proposal, which relates to a traveling function of the vehicle, and … [Emura, the planned actions relate to controlling the driving of the vehicle, e.g. acceleration, change lane (traveling function) [See ¶-483]].
However, Emura, and Lazarescu do not teach "the usual image is an image relating to comfort functions of the vehicle."
On the other hand, Schlittenbauer does teach "the usual image is an image relating to comfort functions of the vehicle."
Schlittenbauer discloses that climate control information (comfort functions) may be displayed on display 7 [See ¶-31, 33, 35]. When an interface element is displayed on a secondary display/heads-up display 5  the element is removed from its usual location on display 7 [See ¶-31, 33].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emura's candidate action interface, and Lazarescu’s preventing button display to incorporate the teachings of Schlittenbauer's information display transfer.
Motivation to do so would be to improve safety, and provide the occupant of the vehicle with information when it is needed, as taught by Schlittenbauer [See ¶-8].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Emura et al (US 20180093676 A1 thereafter "Emura"), in view of Lazarescu (WO 2012079779 A), in view of Broms et al (US 20100042684 A1 thereafter "Broms").
As to claim 21, Emura, And Lazarescu disclose the display control device of claim 1, wherein: the display of the proposal image [Emura, Fig 52 shows a plurality of candidate actions (proposal image) [See ¶-570]].
However, Emura, And Lazarescu do not teach "the… image is erased when there is no input to an input device after the predetermined time period has elapsed."
On the other hand, Broms does teach "the… image is erased when there is no input to an input device after the predetermined time period has elapsed."
Broms discloses that a window (image) is displayed for a particular time period [See ¶-198]. After a predetermined time period has elapsed without user input the window is closed automatically [See ¶-142]. It would have been obvious to select a time period longer than Lazarescu’s time period ("after the predetermined time period has elapsed").
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emura’s candidate action interface, and Lazarescu’s preventing button display to incorporate the teachings of Broms' timed window display.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Broms' timed window display would have predictably resulted in optimizing the screen real estate and reducing distractions.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173